Citation Nr: 0428490	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In March 2001, the Board remanded this matter to the RO for 
further development.  As discussed below, the remand 
directives with respect to the claims for service connection 
for psoriasis and hypertension has not been satisfied.  
Therefore, those issues are being remanded and will be 
discussed in the REMAND portion of the decision below.  The 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.  

2.  The medical evidence does not reflect a diagnosis of 
PTSD.  


CONCLUSION OF LAW


Post-traumatic stress disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  

In this matter, the veteran asserts that he developed PTSD as 
a result of service. The veteran asserts and has provided 
statements of fellow serviceman and a commanding officer who 
attested to having seen the veteran become disturbed by an 
explosion that went off near him during service.  (See 
statement of F.C. dated in April 1982).  This statement is 
relevant to show that the event occurred and that the veteran 
was disturbed but it does not show that a mental disorder 
resulted from the event nor does it show that the event 
caused PTSD.  Such lay statements cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The medical evidence consisting of numerous VA and private 
medical records reflect do not reflect a diagnosis for PTSD.  
These records do show diagnoses including schizophrenia and 
depression; however, service connection for an acquired 
psychiatric disorder has been adjudicated by the Board and is 
not on appeal here.  

Pursuant to the March 2001 Board remand, the veteran was 
provided a VA examination in December 2002 for the purpose of 
determining whether the he had PTSD.  At the conclusion of a 
mental status examination, the examiner entered diagnoses of 
Axis I-cognitive disorder and major depression with mood 
congruent to psychotic features.  In reaching this 
determination, the examiner noted that the veteran's medical 
records were reviewed including the report of an August 1997 
VA examination wherein the veteran mentioned an incident in 
which there was an explosion that occurred when the veteran 
was still in Puerto Rico.  It was observed that the veteran 
did not recall the incident or any other incident of service 
and noted that previous examinations had not been compatible 
with PTSD.  The examiner concluded that the veteran's current 
symptoms are not compatible with PTSD. 

In the absence of diagnosis of PTSD, service connection for 
PTSD is not warranted.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim."  (Citation omitted; 
emphasis in original.)

Consequently, the claim for service connection for PTSD fails 
on the basis that all three elements required for such a 
showing under 38 C.F.R. § 3.304(f), have not been met.  The 
veteran does not have PTSD, and the preponderance of the 
evidence is therefore against his claim.  The appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim for PTSD 
has proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  

In letters dated in June 2001 and November 2002, VA informed 
the veteran of the requirements of the VCAA.  The Board finds 
that the information provided to the appellant specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that he was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the appellant in obtaining evidence.  The letters stated that 
(1) the evidence needed to substantiate the appellant's 
claims for service connection for PTSD must show that the 
disorder began in or was associated with, or made worse by an 
incident of service, (2) VA would obtain any information or 
evidence that he told it about, and (3) the appellant was 
asked to provide information regarding treatment at VA 
facilities that the RO had not previously considered and 
provide any private medical records that would support his 
claim by signing an enclosed release form or obtain the 
records himself and send them to VA.  

In the November 2002 letter, the veteran was informed that VA 
had not been able to contact Dr. Acosta Villalba; the veteran 
was asked to contact the doctor and submit his medical 
records to VA.  

The Board also notes that the veteran was also informed of 
the evidence needed to substantiate his claim prior the VCAA 
in a letter dated in July 1997.  In that letter, the RO told 
the veteran that VA would have to verify his stressors, and 
in so doing the veteran was asked to provide:  (1) the units 
of assignment at the time of the stressful event (company, 
battery, battalion, regiment, division); (2) the specific 
stressful event or events claimed, including exact dates, 
places, and units involved, (3) the names and ranks and dates 
of any casualties or wounded; and (4) medical evidence 
showing a diagnosis of PTSD.  In light of the foregoing, VA 
has satisfactorily informed the veteran of the evidence 
necessary to substantiate his claim. 

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letters of June 2001 and 
November 2002 asked to provide any medical evidence showing 
that his PTSD was caused by service.  He was asked to send 
information describing additional evidence or evidence or the 
evidence to itself to VA.  He was informed that VA wanted to 
give him a chance to tell VA about any additional evidence he 
knows about that may help his claim.  He was also asked to 
send VA the evidence it needs-but not to send duplicate 
evidence.  In addition, a supplemental statement of the case 
dated in June 2004 reiterated the requirements of the VCAA 
and provided the implementing regulations.  In a statement in 
support of claim dated in July 2004, the veteran stated that 
he had no more evidence to submit and requested a speedy 
disposition of his appeal.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained medical records identified by the 
veteran.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

Service connection for PTSD is denied.  


REMAND

In the March 2001 remand, the Board directed the RO to 
provide the veteran VA examinations and opinions regarding 
the etiology of the veteran's hypertension and psoriasis.  
Specifically, the examiner was asked to state whether the 
disorders were related to the veteran's service.  Although 
the examinations regarding those disabilities were conducted 
in December 2002, the examiners did not offer nexus opinions.  
A remand creates a right in the veteran to compliance with 
the instructions contained herein.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, another remand is warranted for 
medical opinions regarding the relationship between the 
veteran's hypertension and psoriasis.  

In that connection, the Board points out that Dr. Jaime 
Acosta Velarde in a January 1975 statement indicated that he 
had been treating the veteran for hypertension and psoriasis 
since February 23, 1953.  As to the hypertension, the Board 
notes, however, that the veteran's service medical records 
are negative for complaints or findings of elevated blood 
pressure readings.  Notably, the report of the veteran's 
separation examination dated on February 2, 1953, shows that 
the veteran's blood pressure was recorded as 110/60.  Dr. 
Velarde in an undated statement received by VA on April 2, 
1976, stated that the veteran's psoriasis stemmed from 
service.  In rendering an opinion, the VA examiners should 
include this evidence in their rationale.  

In light of the foregoing, the case is remanded to the RO via 
the AMC for the following:  

1.  The RO should schedule the veteran 
for VA appropriate examinations with the 
appropriate VA medical facility to 
determine the nature and etiology of 
veteran's hypertension and psoriasis.  
The examiner(s) should review the claims 
file.  The examiner should indicate in 
writing that the file was reviewed.  The 
examiner(s) should respond to following:  

As to the hypertension, the examiner 
should be asked to state an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that hypertension was caused by service 
or, if the disorder developed within one 
year after the veteran separated from 
service.  In rendering an opinion, the 
examiner should address Dr. Jaime Acosta 
Velarde's January 1975 statement.  

As to the psoriasis, the examiner should 
be asked to state an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that psoriasis was caused by service.  In 
rendering an opinion, the examiner should 
address Dr. Jaime Acosta Velarde's 
statements dated in January 1975 and the 
undated stated received on April 2, 1976.  

A complete rationale for all opinions 
expressed should be provided. 

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claims for service connection for 
hypertension and psoriasis.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
Board for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



